EXHIBIT 10.1

 

 

 

 

 

 

THE WASHINGTON POST COMPANY

INCENTIVE COMPENSATION PLAN

 

As amended and restated January 19, 2012



--------------------------------------------------------------------------------

 

THE WASHINGTON POST COMPANY

INCENTIVE COMPENSATION PLAN

As Amended and Restated

 

through January 19, 2012

 

1.  Purposes 

 

                        The purposes of this Incentive Compensa­tion Plan
(hereinafter called the Plan) of The Washington Post Company, a Delaware
corporation (hereinafter called the Company), are (a) to provide greater
incentives to key em­ployees to increase the profitability of the Company and
its subsidiaries and (b) to strengthen the ability of the Company and its
subsidiaries to attract, motivate and retain persons of merit and competence
upon which, in large measure, contin­ued growth and profitability depend.

 

2.    Administration of the Plan

 

                        The Plan shall be administered by the Compensation
Committee of the Board of Directors of the Company (hereinaf­ter called the
Committee) as constituted from time to time by the Board of Directors.  No
member of the Committee shall be eligible to participate in the Plan.  The
Committee shall have full power and authority to make all decisions and
determinations with respect to the Plan, including without limitation the power
and authority to interpret and adminis­ter the Plan, adopt rules and regulations
and establish terms and conditions, not inconsistent with the provisions of the
Plan, for the administration of its business and the implementation of the Plan.

 

 

3.  Participation 

 

                        (a)  Participation in the Plan shall be extended to
senior executives, key managers and key personnel of the Company and its
subsid­iaries who, in the opinion of the Committee, are mainly responsible for
the management of the operations of the Company and its subsidiaries or who are
otherwise in a position to make substantial contributions to the man­age­ment,
growth and/or success of the business of the Compa­ny.

 

                        (b)  Directors, as such, shall not participate in the
Plan, but the fact that an employee is also a Director of the Company or a
subsidiary shall not prevent his or her participation.

                        (c)  As used in the Plan, the term "Company" shall mean
The Washington Post Company and any subsidiary thereof.





--------------------------------------------------------------------------------

 

                        (d)  The Plan shall not be deemed to preclude the making
of any award pursuant to any other compensation, incentive, bonus or stock
option plan which may be in effect from time to time.

 

4.   Duration of Plan

 

                        The Plan shall remain in effect until terminated by the
Board of Directors; provided, however, that the termination of the Plan shall
not affect the delivery or payment of any award made prior to the termination of
the Plan.

 

5. Annual Incentive Awards

(a)  Regular annual incentive awards (“Annual Awards”) for senior executives of
the Company and its subsidiaries shall be made pursuant to the Plan, subject to
paragraph 3(d) hereof.  The aggregate amount of Annual Awards earned with
respect to performance in any fiscal year shall not exceed the Maximum Incentive
Credit (as hereinafter defined) for such fiscal year.

(b)  The “Maximum Incentive Credit” for a fiscal year shall be 20% of Adjusted
Operating Income for such year.  The term “Adjusted Operating  Income,” as used
herein, shall mean an amount equal to the earnings of the Company before
deduction for interest, taxes, depreciation and amortization and shall be
exclusive of special credits and charges, and extraordinary items, all as
determined by the Committee in its absolute discretion.  The Committee may rely
on the advice and assistance of the Company’s independent public accountants in
determining the amount of Adjusted Operating Income for any fiscal year. 

(c)  Subject to paragraph 6 hereof, during the last month of each fiscal year,
the Senior Vice President-Finance of the Company shall advise the Committee of
the estimated Maximum Incentive Credit for such fiscal year and the Committee
shall determine the employees who are to receive Annual Awards for such fiscal
year and the amount of each such Annual Award.

(d)  Each Annual Award shall be subject to such clawback conditions as shall be
set forth in the agreement or in any other communication evidencing such Annual
Award, or in such other policy as the Company may adopt from time to time prior
to the payment of such Annual Award, or as may be imposed by law.

(e)  In addition to Annual Awards, the Committee may, in the case of individuals
who have made or have the potential to make extraordinary contributions to the
growth and profitability of the Company, grant special annual incentive awards
(“Special Annual Incentive Awards,” and, together with Annual Awards, “Annual
Incentive Awards”) with respect to any fiscal year.  For purposes of clarity,
Special Annual Incentive Awards shall not be taken into account in determining
compliance with the limit set forth in paragraph 5(a) above.

6.  Special Rules for Covered Employees

This paragraph 6 shall govern Annual Incentive Awards made for a fiscal year to
all participants who, at the beginning of such fiscal year, are “executive
officers” of the Company (within the meaning of Rule 3b-7 under the Securities
Exchange Act of 1934, as amended) (collectively, “162(m) Awards”).

(i)  Within 90 days after the beginning of each fiscal year, the Committee shall
establish (a) performance goals and objectives (“Performance Targets”) for such
Performance Period and (b) schedules or other objective methods for determining
the applicable payout amount for each 162(m) Award based on achievement relative
to the Performance Targets. 



--------------------------------------------------------------------------------

 

(ii)  Performance Targets shall be based on one or more of the following
business criteria: operating income, cash flow, earnings per share, return on
assets, return on equity, operating margins, economic value added (EVA), cash
flow margins, shareholder return, cost control and/ revenue growth measurements,
which may be in respect of the Company, as a whole, or any business unit
thereof, which will have to be achieved if such executive officer is to receive
payment for an Annual Award.  Any Performance Target may be used to measure the
performance of (x) the Company or a subsidiary of the Company as a whole or any
business unit, or any combination thereof, as the Committee may deem
appropriate, or (x) any of the above Performance Targets as compared to the
performance of a group of comparator companies, or a published or special index
that the Committee, in its sole discretion, deems appropriate.

(iii)  The measurement of any Performance Target may exclude the impact of
charges for extraordinary, unusual or non-recurring items (including without
limitation charges for restructurings and discontinued operations), and the
cumulative effects of accounting changes, each as defined by generally accepted
accounting principles and as identified in the Company’s audited financial
statements, including the notes thereof.

(iv)  In the manner required by Section 162(m) of the Code, the Committee shall,
promptly after the date on which the necessary financial and other information
for a particular fiscal year becomes available, certify the extent to which
Performance Targets have been achieved.

(v)  If expressly provided in the award agreement for any 162(m) Award, the
Committee may, in its discretion, reduce or eliminate the amount of any 162(m)
Award based on such factors as the Committee may deem relevant, but the
Committee may not increase the amount of any Award payable to any Participant
above the amount established in accordance with the relevant Performance
Targets.  For purposes of clarity, the Committee may exercise the discretion
provided for by the foregoing sentence in a non-uniform manner among
participants.

(vi)  The amount of the 162(m) Awards payable to any participant with respect to
performance in any fiscal year shall not exceed $10 million or, in the case of a
participant who is the president or chief executive officer of a business unit
of the Company, the greater of $10 million and 1% of the revenues of such
business unit for the fiscal year with respect to which such 162(m) Award is
determined.

7. Method and Time of Payment of Annual Incentive Awards

(a)  All Annual Incentive Awards shall be paid in cash.

(b)  All Annual Awards shall be paid in a lump sum as promptly as practicable in
the calendar year that begins closest to the last day of the fiscal year to
which the award relates, except as otherwise provided herein below.

(c)  The Committee may, in its sole discretion, establish terms and conditions
under which a participant may elect to defer the payment of Annual Incentive
Awards in whole or in part pursuant to the terms of The Washington Post Company
Deferred Compensation Plan (the “Deferred Compensation Plan”).

8.  Long-Term Incentive Award Cycles; Awards

 

                        (a)  During the term of the Plan, the Committee shall
from time to time establish Award Cycles, each of which shall commence on a date
specified by the Committee and shall terminate no earlier than the third
anniversary date of the commencement of such Award Cycle or such other
anniversary date as specified by the Committee; provided, however, an Award
Cycle shall (i) commence on the first day of a fiscal year of the Company,



--------------------------------------------------------------------------------

 

(ii) consist of not less than three nor more than four fiscal years of the
Company, and (iii) at least two such fiscal years shall elapse between the
beginning of consecu­tive Award Cycles.

 

                        (b)  For each Award Cycle, the Committee shall

 

(i)            designate, subject to paragraph 10(a), the participants who are
to receive awards of Per­formance Units for such Award Cycle and the number of
Performance Units awarded to each such partici­pant, and

 

(ii)        establish, subject to paragraph 10(b), the method for determining at
the end of such Award Cycle the value of a Performance Unit awarded at the
beginning of such Award Cycle.

 

(c) In addition, from time to time the Committee may deem it desirable to grant
long-term incentive awards not based on an Award Cycle established under
paragraph 8(a) and the Committee shall have the discretion to (A) designate the
participants who are to receive such awards and (B) establish such terms and
conditions applicable to such long-term incentive awards (“Special Long Term
Incentive Award”).

 

9.  Restricted Stock

 

                        (a)  During the term of the Plan, the Committee shall
from time to time designate the participants who are to receive awards of
restricted shares of the Class B Common Stock of the Company (such restricted
shares being hereinafter called Restricted Stock), the number of shares of
Restricted Stock awarded to each such participant, and the date on which full
ownership of such shares of Restricted Stock will vest in such participant (such
being hereinafter called the Vesting Date).  In no case may the Vesting Date
designated by the Committee be less than one year nor more than six years from
the date of the award of Restricted Stock to which it relates.  If the Committee
so determines, a single award of Restricted Stock can provide for more than one
Vesting Date with a portion of the full award to vest on each specified Vesting
Date.  To each participant designated to receive an award of Restricted Stock,
there shall be (1) issued (subject to subparagraph (b) below) a stock
certifi­cate, registered in the name of such participant, or (2) a book entry
made in the name of such participant, in each case represent­ing such number of
shares of Restricted Stock awarded to such participant; provided, however, that
at any time, not more than 20,000 shares of Restricted Stock may be awarded to
any participant under all outstanding awards of Restricted Stock.

                         

                        (b)  Within 30 days after the effective date of a
Restricted Stock award, each recipient of such an award shall deliver to the
Company (i) an executed copy of a Restricted Stock Agreement containing the
terms and provisions set forth in subparagraph (c) below and (ii) a stock power
executed in blank.  Upon receipt of such agreement and stock power exe­cuted by
the participant, the Company shall cause the stock certificate referred to in
subparagraph (a) above to be issued in the name of the participant and delivered
to the Secretary of the Company in custody for such participant or the book
entry referred to in subparagraph (a) above to be made in the name of the
participant on the books of the Company.  The failure of a participant to return
such agreement and stock power within such 30-day period without cause shall
result in cancellation of the Restricted Stock  Award to such participant, and
no stock certificate therefor shall be issued in the participant’s name or book
entry be made in the participant’s name.

 





--------------------------------------------------------------------------------

 

                        (c)  Each Restricted Stock Agreement accompanying an
award of Restricted Stock shall contain the following provisions, as applicable,
together with such other provisions as the Committee shall determine:

 

(i)            Except as hereinafter provided, none of the shares of Restricted
Stock subject thereto may be sold, transferred, assigned, pledged or other­wise
disposed of before the Vesting Date(s) established in the applicable Restricted
Stock Agreement.

 

(ii)           Except as provided below, if the participant is continuously
em­ployed by the Company until the occurrence of an applicable Vesting Date, the
restriction set forth in subparagraph (c)(i) above shall terminate on such
Vesting Date as to all the shares of Restricted Stock associated with that
Vesting Date.  In the event that the participant takes one or more unpaid
leave(s) of absence where the leave is greater than 90 days in duration at any
time before an award of Restricted Stock has vested, the Vesting Date or Dates
for such grant shall  be extended by a period equal to the aggregate number of
days that the participant was out on such leave(s) of absence (the “Extended
Vesting Date(s)”) and the restrictions set forth in subparagraph (c)(i) above
shall then terminate on such Extended Vesting Date or Dates. 

 

Notwithstanding any of the foregoing, in the case of a participant who is an
“executive officer” of the Company at the time of the award, the Committee
shall, prior to the effective date of Restricted Stock Award, establish in
writing a formu­la based on one or  more of the following:  cash flow, operating
income, earnings per share, economic value added (EVA), return on assets, total
return on equity of the Company, operating mar­gins, cash flow margins,
share­holder return, cost con­trol and/or quantitative revenue, growth or
profitability mea­surements over the period of time it takes for the Restricted
Stock Award to vest fully, which will have to be achieved if the restriction set
forth in subpara­graph (c)(i) above is to terminate as provided in this
subparagraph (c)(ii). 

 

(iii)          If the participant's employment by the Company terminates for any
reason (whether voluntary or involuntary and including death or disability)
before the Vesting Date or Extended Vesting Date, as the case may be, the
ownership of all shares of Restricted Stock shall revert to the Company, unless
termination occurs two or more years from the effective date of the award and
the Committee, in its sole discretion, approves the vesting of a percentage of
the number of shares of Re­stricted  Stock originally awarded (rounded to the
nearest whole share), if any, provided, however, that the percentage determined
by the Committee may not exceed the percentage calculated by dividing (i) the
number of full months elapsed from the effective date of the award to the date
of such termination (less the period of full months that a participant was on
one or more unpaid leaves of absence where the leave is greater than 90 days
during such period by (ii) the number of full months from such effective date to
the Vesting Date for such award, or in the case of a participant’s death, such
larger portion as the Compensation Committee in its sole discretion shall
determine (such percentage being hereinafter called the Pro-Rated Percentage).

 

(iv)       Promptly after the restriction set forth in subparagraph (c)(i) above
shall terminate as to any shares of Restricted Stock, the participant to whom
such shares were awarded (or the participant’s  estate, as the case may be)
shall pay to the Company



--------------------------------------------------------------------------------

 

the amount of all Federal, state and local withholding taxes payable on the
compensation represented by such shares, and upon receipt of such payment the
Company shall deliver to the par­ticipant a stock certificate or certificates
for such shares.  Alternatively, pursuant to rules established by the
Compensation Committee, a participant may elect to receive all or a portion of
the participant’s award in the form of cash in lieu of shares, based on the fair
market value (the mean between the high and low price per share on the New York
Stock Exchange) of such shares on the date the restrictions set forth in
subparagraph (c)(i) above shall terminate; and the Company will deduct the
amount of all withholding taxes payable on the compensation represented by such
shares from the cash value of the shares to be paid to the participant.

 

(v)        As long as shares of Restricted Stock remain registered in the name
of a participant, such participant shall be entitled to all the attributes of
owner­ship of such shares (subject to the restriction on transfer referred to
above), including the right to vote such shares and to receive all dividends
de­clared and paid on such shares.

 

                        (d)  All shares of Common Stock issued to recipi­ents of
Restricted Stock awards shall be issued from previ­ously issued and outstanding
shares held in the Treasury of the Company.

 

                        (e)  The total number of shares of Common Stock that may
be awarded as Restricted Stock under the Plan shall not exceed 625,000 shares;
provided, however, that effective November 1, 1991, shares which revert to the
Company in accordance with para­graph 9(c)(iii) shall be deemed to have been
awarded as Restricted Stock for purposes of determining the number of shares of
Restricted Stock remaining available to be awarded hereunder.

 

10.  Performance Units and Special Long-Term Incentive Awards

 

                        (a)  During the term of the Plan, the Committee shall
from time to time designate the participants who are to receive awards of
Performance Units and Special Long-Term Incentive Awards, the number of
Performance Units or other terms and conditions as may be applicable, and the
date on which the participant shall be entitled to payment under a Special
Long-Term Incentive Award (such being hereinafter called the “Incentive Vesting
Date”).  In no case may the Incentive Vesting Date designated by the Committee
be less than one year nor more than six years from the date of the award of the
Special Long-Term Incentive Award to which it relates.  If the Committee so
determines, a single award of a Special Long-Term Incentive Award can provide
for more than one Vesting Date with a portion of the full award to vest on each
specified Vesting Date.  To each participant designated to receive an award of
Performance Units there shall be issued a Performance Unit Certificate
representing such number of Performance Units with a nominal value of $100 each
as the Committee shall determine; provided, however, that the total nominal
value of Performance Units awarded to a partic­ipant for any Award Cycle shall
not exceed 300% of such participant's base salary at the date of such award.

 

                        (b)  No later than 90 days after  the beginning of each
Award Cycle or the beginning of the applicable vesting period of a Special
Long-Term Incentive Award,  the Committee shall establish in writing a method
for determining the earned value of (A) a Performance Unit at the end of such
Award Cycle (hereinafter called the Payout Value) or (B) the Special Long-Term
Incentive Award, in either case based on performance goals over the



--------------------------------------------------------------------------------

 

period of the Award Cycle or the vesting period in the case of a Special
Long-Term Incentive Award related to one or more of the following:   operat­ing
income, cash flow, shareholder return, earnings per share,  return on assets,
return on equity, operating margins, cost control, customer satisfaction, cash
flow margins, economic value added (EVA) and/or other quantitative revenue,
growth or profitability measure­ments, which may be in re­spect of the Company,
as a whole, or any business unit there­of; provided, however, that such method
shall provide that (i) no Payout Value may exceed $200 and the payment of an
award of Performance Units to any participant at the end of an Award Cycle shall
be the lesser of $5 mil­lion or the amount deter­mined by multiplying the Payout
Value times the number of Performance Units granted to such partic­ipant, (ii)
the payment of a Special Long-Term Incentive Award to any participant at the end
of the vesting period for such award shall not exceed $5 million and (iii) the
aggregate value of the Performance Units and any Special Long-Term Incentive
Award payable to any participant with respect to any fiscal year shall not
exceed $10 million.  Notwithstanding the foregoing, in the case of a participant
who is the president or chief executive officer of one of the Company’s business
units (not including the President or Chief Executive Officer of the Company),
the aggregate value of the Performance Units and any Special Long-Term Incentive
Award payable to such participant with respect to any fiscal year shall not
exceed in value 1% of such business unit’s revenue for the for the fiscal year
with respect of which the award is to be paid. 

 

                        (c)  If a participant's employment by the Company
terminates for any reason (whether voluntary or involuntary and including death
or disability) before the end of an Award Cycle for which the participant was
granted Performance Units or before Incentive Vesting Date, the participant
shall be entitled to such percentage of the Payout Value of said Performance
Units or the payment due under said Special Long-Term Incentive Award, if any,
as shall be determined after the end of such Award Cycle or the Incentive
Vesting Date, in accordance with the following provisions:

 

(i)            if termination occurs two or more years after the effective date
of the award, such percentage, if any (but not greater than the Pro-Rated
Percent­age), as the Committee may, in its sole discretion, determine; and

 

(ii)        if termination occurs within two years from the effective date of
the award, no percentage of the Payout Value or payment under a Special
Long-Term Incentive Award shall be paid.

 

                        (d)  As promptly as practicable after (i) the end of
each Award Cycle and in the calendar year that begins closest to the last day of
the Award Cycle or (ii) the Incentive Vesting Date, but no later than 75 days
after the end of the calendar year of the Incentive Vesting Date, the Payout
Value of a Performance Unit award­ed at the beginning of such Award Cycle or the
payment due under the Special Long-Term Incentive Award, as the case may be,
shall be calcu­lated and paid (unless otherwise deferred as provided herein) in
cash to the recipients awarded such awards after deduction of all Federal, state
and local with­holding taxes payable on the compensation represented there­by. 
In addition, the Committee may, in its sole discretion, establish terms and
conditions under which a participant may elect to defer the payment of the
Payout Value of a Performance Unit or the payment of the Special Long-Term
Incentive Award in whole or in part pursuant to the terms of the Deferred
Compensation Plan.

 

                        (e)  For purposes of paragraphs 10(c) and 10(d), and
notwithstanding any contrary terms thereof , in the event a participant takes
one or more unpaid leave(s) of absence where the leave is greater than ninety
(90) days in duration at any time during an Award Cycle or during the vesting
period of a Special Long-Term Incentive Award, the payment of the Payout Value
of the Performance Units or Special Long-Term Incentive Award payable to



--------------------------------------------------------------------------------

 

that participant shall be determined as if the duration of the Award Cycle or
applicable the vesting period were extended by a period equal to  the number of
days that the participant was out on such leave(s) of absence and by not giving
the participant credit for the period of employment during the Award Cycle or
vesting period when the participant was on such leave of absence.  Thus, for
example, if a participant was away from work on a leave of absence for one year
during a four-year Award Cycle, the percentage of the Payout Value of the
Performance Units payable to that participant would be 100% only if the
participant had at least one year of active employment after the end of the
Award Cycle, and if such additional period of active employment was not
completed, the Committee, in its exercise of discretion to determine a Pro-Rated
Percentage under paragraph 10(c)(i), would make that determination in a manner
consistent with paragraph 9(c)(iii)(A).  In any such case, the Payout Value of
the Performance Units or the payment of the Special Long-Term Incentive Award
payable to the participant shall be paid as soon as practicable after the
participant becomes entitled to payment by completing the additional period of
active employment or by reason of the Committee’s exercise of discretion under
paragraph 10(c)(i), but no later than seventy-five (75) days after the end of
the calendar year in which the participant attains such vested payment right. 

                         

                        (f)  At the end of each Award Cycle, the Committee may,
in its sole discretion, award to those senior executives of the Company and its
subsidiaries who are not “executive officers” of the Company and whose
performance during such Award Cycle the Committee believes merits special
recog­nition cash bonuses in an aggre­gate amount not to exceed 10% of the
aggregate Payout Value of all Performance Units that become vested and payable
with respect to such Award Cycle.

 

11.  Expenses 

 

                        The expenses of administering this Plan shall be borne
by the Company.

 

 

12.  Adjustments in Class B Common Stock

 

                        In the event of any change or changes in the
out­standing shares of Common Stock by reason of any stock divi­dend, split-up,
recapitalization, combination or exchange of shares, merger, consolidation,
separation, reorganization, liquidation or the like, the class and aggregate
number of shares that may be awarded as Restricted Stock under the Plan after
any such change shall be appropriately adjusted by the Committee, whose
determination shall be conclusive.

 

13.   Amendment  

The Board of Directors of the Company shall have complete power and authority to
amend, suspend or discontinue this Plan; provided, however, that the Board of
Directors shall not, without the approval of the shareholders of the Company in
accordance with the requirements of the law of the State of Delaware
(A) increase either (i) the maximum number of shares of Restricted Stock that
may be awarded under the Plan, (ii) the maximum number of shares of Restricted
Stock or Performance Units that may be awarded to a participant, (iii) the
maximum Payout Value of a Performance Unit or a Special Long-Term Incentive
Award, or (iv) the percentage ceiling on the aggregate amount of bonuses which
may be awarded pursuant to paragraph 10(f) or (B) make any amendment which would
permit the incentive provision of any year provided in paragraph 6 hereof to
exceed the limitations set forth in said paragraph.



--------------------------------------------------------------------------------

 